Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
1.	Applicants amendment dated 07/19/2022 responding to the Office Action 04/20/2022.
3.	Claims 1, 7, 11 and 17 have been amended. 
4.	Claims 1-20 are pending in the application, of which claims 1 and 11 are in independent form and which have been fully considered oy the examiner. 

			Response to Amendments
5.	(A) Regarding claim objections:  Claim objections are withdrawn in view of Applicants’ amendment.
(B)  Regarding art rejection:  Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please see Kosche et al. (US Patent No. 8,762,951 B1) in view of Chen et al. (US Pub. No. 2019/0317877 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6-7, 9, 11, 13, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosche et al. (US Patent No. 8,762,951 B1 – new art made of record – herein after Kosche) in view of Chen et al. (US Pub. No. 2019/0317877 A1 – new art made of record – herein after Chen).

Regarding claim 1. 
Kosche discloses 
A method of processing a source code program (processing software components – See Col. 10, lines 14-40), the method comprising, by one or more processors: 
determining an analysis perspective is exhibited by one or more portions of the source code program based at least in part on processing the source code program (The analysis engine may in some embodiments be used to probe the event space in order to identify performance bottlenecks, such as those related to data motion in the system. This is illustrated at 155. This analysis may include displaying costs associated with various hardware and software components of the system and the application being profiled– See Col. 10, lines 14-40) and an analysis perspective definition collection (The profile data may be analyzed based on correlations between sampled runtime events (or consumed execution times corresponding to runtime events) and various code behavior attributes (e.g., source-level data object addresses, source-level data objects, source-level data object definitions, functions/methods, threads, time, processes, processors, etc.)– See col. 19, lines 65-67 and col. 20, lines 1-9), the analysis perspective definition collection comprising at least one perspective abstract definition of the analysis perspective (The profile data may be analyzed based on correlations between sampled runtime events (or consumed execution times corresponding to runtime events) and various code behavior attributes (e.g., source-level data object addresses, source-level data objects, source-level data object definitions, functions/methods, threads, time, processes, processors, etc. – See col. 19, lines 65-67 and col. 20, liens 1-19);
storing a mapping of the analysis perspective to event data that is generated by object code when executed by one or more processors of a target computing system (the profiler architecture collects, manages, processes and presents multidimensional performance data for analysis. The profiler may in some embodiments expand on statistical event sampling mechanisms. Various event agents, or collectors, may be used to capture events that collectively create an event space, in some embodiments. This event space may then be mapped to hardware and software components. Relational operators may provide cost breakdowns from the event space for hardware components and software constructs. Events may be sliced, filtered, and viewed across different dimensions, in various embodiments – See col. 24, lines 5-31), [wherein the object code is associated with the one or more portions of the source code program that exhibit the analysis perspective], and
wherein the target computing system stores the event data in an event data memory associated with a unique identifier (a trap or interrupt may be generated when a runtime event to be sampled occurs. The trap or interrupt may include, reference, or be accompanied by a statistical packet that provides information describing the sampled runtime event (e.g., processor identifier, type of runtime event, process identifier, cycle time, time stamp, thread identifier, type of cache miss, etc.) – See col. 12, lines 22-36); and 
accessing the event data memory, based at least in part on an analysis tool, to filter the event data (certain aspects of the present invention are detailed in the context of data profiling that includes associating sampled cache miss runtime events with different code behavior attributes, such as values of physical addresses, source-level data objects, or other data profiling objects and that includes presenting profile data that has been filtered based on addresses and source-level data objects – See col. 7, lines 34-50).  
Kosche does not disclose
wherein the object code is associated with the one or more portions of the source code program that exhibit the analysis perspective.
Chen discloses
wherein the object code is associated with the one or more portions of the source code program that exhibit the analysis perspective (A position of the target object in source codes of the application may be identified. A state of the target object may be monitored in response to the application being traced to a location corresponding to the identified position – See paragraph [0003]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Kosche’s invention because incorporating Chen’s teaching would enhance Kosche to enable to determine the target object monitored that may be used to detect a potential error in the application identified automatically as suggested by Chen (paragraph [0058]).

 Regarding claim 3, the method of claim 1, 
Kosche discloses
wherein: the event data generated by object code associated with each of the one or more portions of the source code is characterized by an identifier uniquely associated with that source code portion (a particular data type may in some embodiments be associated with a given memory location. In some embodiments, the compiler may generate a table that associates every instruction's memory reference with an identifier to its data type. During the analyzer's processing, the event set may be joined with the type tables and the result may be merged into the event set as the referenced type (refType) – Col. 30, lines 18-29); and 
the mapping includes a listing of identifiers characterizing the event data to which the analysis perspective is mapped (the data space profiler analysis (or OLAP) engine may include relational agents that map addresses (or identifiers) to profiling objects, including physical components and various software constructs. The relational agents map addresses to profiling objects by applying their functions to members of the event set and returning identifiers (addresses) of the events – See col. 44, lines 43-53).  

Regarding claim 6, the method of claim 1, 
Kosche discloses
wherein: 
the analysis perspective is one of a memory allocation analysis perspective, an inter-process communication analysis perspective, a configuration processing analysis perspective, a state machine analysis perspective or an error recovery analysis perspective (The profiler may profile data motion in hardware and relate the costs to application source code (e.g., data definitions, function/methods, scheduling and memory allocations)– See col. 21, lines 30-53).  

Regarding claim 7, the method of claim 1, 
 Chen discloses 
further comprising: 
generating the object code associated with each of the one or more portions of the source code program including, for each of the one or more portions of the source code program (a target object that is to be monitored in an application may be determined in response to receiving a monitoring configuration. The target object may be determined using the received monitoring configuration. A position of the target object in source codes of the application may be identified. A state of the target object may be monitored in response to the application being traced to a location corresponding to the identified position – See paragraphs [0003].  A state of the target object when the application is traced to the position may be monitored. As the identified position may facilitate detecting the potential error of the application, when the application is traced to the location corresponding to the position, the value of the variable “var1” may be monitored. Here, one or more positions may be identified to facilitate the engineer to find the potential error – See paragraph [0075]), 
generating a debug operation to generate the event data, wherein the event data is characterized by an identifier uniquely associated with that source code portion (each and every one among these functions/procedures works as desired, the engineer must trace the data flows of the source codes of the application and look for potential errors in the debugging procedure – See paragraphs [0053-0056]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Kosche’s invention because incorporating Chen’s teaching would enhance Kosche to enable to ensure that each and every one among these functions/procedures works as desired, the engineer must trace the data flows of the source codes of the application and look for potential errors in the debugging procedure as suggested by Chen (paragraphs [0053-0055]).

Regarding claim 9, the method of claim 1, 
Kosche discloses 
further comprising: 
causing the one or more processors of the target computing system to execute the object code (the result of a collect run (referred to herein as an experiment) may be stored in a file-system directory with a log file giving a time-stamped trace of high-level events during the run, a load objects file describing the target executable and any shared objects it uses, and additional files, one for each type of data recorded, containing the profile events and the call stacks associated with them – Col. 33, lines 15-43); and
processing the mapping and the event data to display an indication of source code portions exhibiting the analysis perspective, based at least in part on user input designating the analysis perspective (The user may create a control file specifying associations between hardware components and identifiers thereof, relational agents (functions) defining user-specified data objects, presentation (display) options, etc., in some embodiments. In some embodiments the user may translate the source code of the application to be profiled, such as by annotating the code to add tags or index structures – Col. 3, lines 47-67 and col. 9, lines 1-2).

Regarding claim 11. 
Kosche discloses
One or more non-transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations for processing a source code program, comprising: 
determining an analysis perspective is exhibited by one or more portions of the source code program based at least in part on processing the source code program (The analysis engine may in some embodiments be used to probe the event space in order to identify performance bottlenecks, such as those related to data motion in the system. This is illustrated at 155. This analysis may include displaying costs associated with various hardware and software components of the system and the application being profiled– See Col. 10, lines 14-40) and an analysis perspective definition collection (The profile data may be analyzed based on correlations between sampled runtime events (or consumed execution times corresponding to runtime events) and various code behavior attributes (e.g., source-level data object addresses, source-level data objects, source-level data object definitions, functions/methods, threads, time, processes, processors, etc.)– See col. 19, lines 65-67 and col. 20, lines 1-9), the analysis perspective being defined by at least one source code instruction that exhibits a characteristic corresponding to the analysis perspective (associate observed execution characteristics with particular instructions of program code or associated operations based on event detections – col. 15, lines 18-32), and the analysis perspective definition collection including at least one definition of the analysis perspective (profile data motion in hardware and relate the costs to application source code (e.g., data definitions, function/methods, scheduling and memory allocations – See Col. 21, lines 30-52 and Col. 45, lines 1-43);
Lee&Hayes4 of 15c237-0144USSerial No. 17/001,518storing a mapping of the analysis perspective to event data that is generated by object code when executed by one or more processors of a target computing system (the profiler architecture collects, manages, processes and presents multidimensional performance data for analysis. The profiler may in some embodiments expand on statistical event sampling mechanisms. Various event agents, or collectors, may be used to capture events that collectively create an event space, in some embodiments. This event space may then be mapped to hardware and software components. Relational operators may provide cost breakdowns from the event space for hardware components and software constructs. Events may be sliced, filtered, and viewed across different dimensions, in various embodiments – See col. 24, lines 5-31), [wherein the object code is associated with the one or more portions of the source code program that exhibit the analysis perspective], and 
wherein the target computing system stores event data in an event data memory associated with a unique identifier (a trap or interrupt may be generated when a runtime event to be sampled occurs. The trap or interrupt may include, reference, or be accompanied by a statistical packet that provides information describing the sampled runtime event (e.g., processor identifier, type of runtime event, process identifier, cycle time, time stamp, thread identifier, type of cache miss, etc.) – See col. 12, lines 22-36); and 
accessing the event data memory, based at least in part on an analysis tool, to filter the event data (certain aspects of the present invention are detailed in the context of data profiling that includes associating sampled cache miss runtime events with different code behavior attributes, such as values of physical addresses, source-level data objects, or other data profiling objects and that includes presenting profile data that has been filtered based on addresses and source-level data objects – See col. 7, lines 34-50).  
Kosche does not disclose
wherein the object code is associated with the one or more portions of the source code program that exhibit the analysis perspective.
Chen discloses
wherein the object code is associated with the one or more portions of the source code program that exhibit the analysis perspective (A position of the target object in source codes of the application may be identified. A state of the target object may be monitored in response to the application being traced to a location corresponding to the identified position – See paragraph [0003]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chen’s teaching into Kosche’s invention because incorporating Chen’s teaching would enhance Kosche to enable to determine the target object monitored that may be used to detect a potential error in the application identified automatically as suggested by Chen (paragraph [0058]).

Regarding claim 13, recites the same limitations as rejected claim 3 above.
Regarding claim 16, recites the same limitations as rejected claim 6 above.
Regarding claim 17, recites the same limitations as rejected claim 7 above.
Regarding claim 19, recites the same limitations as rejected claim 9 above.

7.	Claims 2, 12, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosche and Chen as applied to claims 1, 9, 11 and 19 above, and further in view of Black et al. (US pub. No. 10,649,744 B1 — art of record --herein after Black).

Regarding claim 2, the method of claim 1, wherein:
Black discloses
the analysis perspective is a first analysis perspective (A first part is to provide mapping information that is accessible to the programming environment 102 and that defines one or more relations, each relating being between one or more non- canonical identifiers and a canonical identifier that is currently used to reference the programming constructs— See Col. 9, lines 28-38]); and
the method further comprises:
determining a second analysis perspective is exhibited by at least one of the one or more portions of the source code program based at least in part on processing the source code program (A second part of the solution may comprise including an aliasing parser 111 in the programming environment 102 that can process the mapping information and produce an identifier map 131 that is stored in rapid access memory 130, for example— See Col. 9, lines 28-38); and
storing a mapping of the second analysis perspective to the event data that is generated by the object code when executed by the one or more processors of the target computing system (mapping information can be embodied as relational information stored in source code, metadata associated with source code, or object code. The mapping information may have a specified format that associates one or more non-canonical identifiers with a canonical identifier for each programming construct represented in the mapping— See col. 9, lines 28-67 and Col. 10, lines 1-21).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Back’s teaching into Kosche’s and Chen’s inventions because incorporating Back’s teaching would enhance Kosche and Chen to enable to process mapping information and produce identifier map when determining that an identifier an identifier used to reference a programming construct is not a current as suggested by Black (See col. 9, lines 28-67 and Col. 10, lines 1-21).

Regarding claim 10, the method of claim 9, wherein:
Black discloses
the analysis perspective is a first analysis perspective (A first part is to provide mapping information that is accessible to the programming environment 102 and that defines one or more relations, each relating being between one or more non- canonical identifiers and a canonical identifier that is currently used to reference the programming constructs— See Col. 9, lines 28-38]); and 
the method further comprises:
determining a second analysis perspective is exhibited by at least one of the one or more portions of the source code program based at least in part on processing the source code program (A second part of the solution may comprise including an aliasing parser 111 in the programming environment 102 that can process the mapping information and produce an identifier map 131 that is stored in rapid access memory 130, for example— See Col. 9, lines 28-38);
storing a mapping of the second analysis perspective to the event data (mapping information can be embodied as relational information stored in source code, metadata associated with source code, or object code. The mapping information may have a specified format that associates one or more non-canonical identifiers with a canonical identifier for each programming construct represented in the mapping— See col. 9, lines 28-67 and Col. 10, lines 1-21); and
processing the mapping and the event data to display an indication of source code portions exhibiting the second analysis perspective, based at least in part on user input designating the second analysis perspective (mapping information can be embodied as relational information stored in source code, metadata associated with source code, or object code. The mapping information may have a specified format that associates one or more non-canonical identifiers with a canonical identifier for each programming construct represented in the mapping...a code author can provide user input 125 to the programming environment and enter mapping information to create files rf1, rf2, etc. containing mapping information via a user interface 104 — See col. 9, lines 28-67 and Col. 10, lines 1-21)
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Black’s teaching into Kosche’s and Chen’s inventions because incorporating Black’s teaching would enhance Kosche and Chen to enable to provide user input to the programming environment and enter mapping information to create files containing mapping information via a user interface as suggested by Black (See col. 9, lines 28-67 and Col. 10, lines 1-21).
Regarding claim 12, recites the same limitations as rejected claim 2 above.
Regarding claim 20, recites the same limitations as rejected claim 10 above.

8.	Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosche and Chen as applied to claims 1 and 11 respectively above, and further in view of Barsness et al. (US Pub. No. 2017/0308457 A1 – art of record – herein after Barsness).

Regarding claim 4, the method of claim 1, 
Barsness discloses 
further comprising: 
updating the analysis perspective definition collection to result in an updated analysis perspective definition collection (The set of warning data may be collected at block 1120. The set of warning data may be updated at block 1130 — See paragraph [0124]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Barness’ teaching into Kosche’s and Chen’s inventions because incorporating Barness’ teaching would enhance Kosche and Chen to enable to map these address elements and associated runtime event costs, to other hardware and software data profiling objects involved in the events as suggested by Kosche (col. 20, lines 54-67 and col. 21, lines 1-15).

Regarding claim 5, the method of claim 4, 
Barsness discloses
further comprising: 
repeating, before recompiling the source code program, the determining using the updated analysis perspective definition collection (a two-step process, including compiling the application in a profiling mode and running the application, then re-compiling and using the optimizer during this subsequent compilation – See paragraph [0057]. At block 1150, an execution action may be determined based on the warning data — See Fig. 11, steps 1110-1170, update warning data 1130, determine execution action based on updated warning data — See Fig. 11, steps 1130, 1110, 1150). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Barness’ teaching into Kosche’s and Chen’s inventions because incorporating Barness’ teaching would enhance Kosche and Chen to enable to re-compile and use the optimizer during the subsequent compilation as suggested by Barness (paragraph [0057]). 
Regarding claim 14, recites the same limitations as rejected claim 4 above.
Regarding claim 15, recites the same limitations as rejected claim 5 above.

9.	Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosche and Chen as applied to claims 7 and 17 respectively above, and further in view of Hoermann (US Pub. No. 2019/0303270 A1 – art of record – herein after Hoermann)

Regarding claim 8, the method of claim 7, 
Hoermann discloses
wherein at least one of the one or more portions of the source code program does not include a source code debug instruction to which the debug operation in the object code corresponds (enabling users to distinguish the specific lines of source code corresponding to the executable code that was traversed during the execution from the un-executed lines, to search efficiently for various portions of relevant or related source code, and so on... Users may be able to quickly determine those parts of program source code that are used most frequently, which may in turn lead to reducing the time taken to debug the code and/or introduce enhancements — See paragraphs [0030, 0054 and 0081]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hoermann’s teaching into Kosche’s and Chen’s inventions because incorporating Hoermann’s teaching would enhance Kosche and Chen to enable to explore the flow of control through a complex application, allowing them to get up to speed quickly on unfamiliar parts of the application as suggested by Hoeramann (paragraph [0054]).
Regarding claim 18, recites the same limitations as rejected claim 8 above.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang Yi (EP 3937011 A1) discloses the native language C and the non-native language Java each implement a Method function foo in code. In a compilation process, a Java program and a C/C++ language program are first converted into unified intermediate language representations – See page 11.
Matsumoto (US Pub. No. 2020/0278917 A1) discloses analyzes an address of an instruction between a trace start position and a trace end position set in a sequence program by a program editing unit, inserts a transfer instruction about transferring a signal value to a tracing memory, and converts the sequence program to an object code of the sequence program containing a sampling address table in which the analyzed address is set and an execution program – See Abstract and specification for more details.
Jan (WO2020089750 A1) discloses executing a program compiled for a source architecture on a machine having a different target architecture.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192